The Honorable Joe Yates State Senator 1812 Clark Bentonville, AR 72712-6829
Dear Senator Yates:
This is in response to your request for an opinion on the following question:
  Does the Director of the Arkansas Department of Pollution Control and Ecology have authority under Arkansas law to prescribe and enforce private land use practices on private lands?
The general nature of this question precludes a "yes" or "no" answer. The Director of the Department of Pollution Control and Ecology ("Director") is the executive officer and active administrator of all pollution control activities in the state. A.C.A. §§ 8-1-202(b) and 8-4-105(b)(1) (Cum. Supp. 1991). His duties include "[t]he administration of permitting, licensing, certification, and grants programs deemed necessary to protect the environmental integrity of the state." A.C.A. §8-1-202(b)(1)(A) (Cum. Supp. 1991). He, or his delegatee within his staff, serves as the issuing authority for the state. Id.
at subsection (b)(1)(B). His duties also include the initiation and settlement of enforcement actions ". . . to compel compliance with laws, orders, and regulations charged to the responsibility of the Department of Pollution Control and Ecology." Id. at subsection (b)(2)(A). See also A.C.A. § 8-4-103(b) (Cum. Supp. 1991). The Director may also issue orders ". . . in such circumstances which reasonably require emergency measures be taken to protect the environment or the public health and safety." A.C.A. § 8-1-202(b)(3).
Thus, depending upon the particular "private land use practices" in question, it seems clear that the Director's duties as the "active administrator of all pollution control activities in the state," supra, would include permitting and compliance responsibilities. Consequently, he would be in a position in that instance to enforce the terms prescribed in, for example, a permit issued in connection with the regulated activity.
The general nature of your question precludes a more specific or comprehensive response. If your inquiry is actually focused upon a particular concern or issue regarding the Director's authority, I will ensure a prompt response upon receipt of the relevant information.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh